            Case 2:17-cr-20128-JTF Document 32 Filed 06/26/19 Page 1 of 1                   PageID 134


PROB 35(9/17)                     United States District Court
                                             for the
                                  Western District of Tennessee
                Request for Termination of Supervision Prior to Original Expiration

 Name of Offender: Travis Farris-Bey                          Docket No. 2:17CR20128-001
 Name of Sentencing Judicial Officer: The Honorable John T. Fowlkes Jr., U.S. District Judge
 Date of Original Sentence: 01/11/2018
 Original Offense: Conspiracy to Defraud the Government and Bank Fraud
 Original Sentence: Prison – 1 Day Time Served; TSR – 36           Type of Supervision: Supervised Release
 months
 Assistant U.S. Attorney: Damon Keith Griffin                      Date Supervision Commenced: 01/11/2018


 Defense Attorney: Charles E. Waldman                              Date Supervision Expires: 01/10/2021


                                        PETITIONING THE COURT
To allow Travis Farris-Bey’s supervision to terminate prior to expiration of the original term.

                                                      CAUSE
Travis Farris-Bey meets the criteria for early termination recommended by the Judicial Conference Committee on
Criminal Law. He has made progressive strides toward achieving supervision objectives and appears to pose no
identifiable risk to public safety. It should be noted Mr. Farris-Bey was approved for low risk supervision in
December 2018. Assistant United States Attorney Damion Griffin, was contacted and takes no position to an early
termination of Supervised Release.
                                                                      Respectfully submitted,
                                                                      s/Marnie Klyman
                                                                      U.S. Probation Officer

  Approved:
  s/Cliff L. Caver
  Supervising U.S. Probation Officer        Date: June 20, 2019


THE COURT ORDERS:
     ☐ No Action
     ☒ The Offender be released from Supervision
     ☐ Other                                                                s/John T. Fowlkes, Jr.
                                                                      Signature of Judicial Officer

                                                                      Date: June 26, 2019
